            Case 1:19-cv-00855-CCB Document 21 Filed 02/06/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

Heather Norris,                                *

       Plaintiff                               *

       v.                                      *      Case No. 1:19-cv-00855-CCB

Plastic Surgery Services                       *
Henry Garazo, M.D., P.A., et al.,
                                               *
       Defendants
                                               *
_______________________________________/

                               JOINT MOTION TO APPROVE
                             FLSA SETTLEMENT AGREEMENT

       The parties jointly move that the Court approve the attached Settlement Agreement (Exh.

1). In support of this Motion, the parties state as follows:

       1. Generally speaking, “[u]nder the FLSA, ‘there is a judicial prohibition against the

unsupervised waiver or settlement of claims.’ ” Kianpour v. Restaurant Zon, Inc., et al., DKC 11-

0802, 2011 WL 5375082, *2 (D. Md. Nov. 4, 2011) (quoting Taylor v. Progress Energy, Inc., 493

F.3d 454, 460 (4th Cir. 2007)); see also Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2nd Cir. 2015) (“Thus, Rule 41(a)(1)(A)(ii) stipulated dismissals settling FLSA claims with

prejudice require the approval of the district court or the DOL to take effect.), Duprey v. Scotts Co.

LLC, 30 F. Supp. 3d 404, 407 n.2 (D. Md. 2014) (discussing issues of dismissal under Fed. R. Civ.

P. 41(a)(1)(A) and noting that the Eleventh Circuit has held that all FLSA settlements require court

approval.). 1 “Nevertheless, ‘[c]laims for FLSA violations can … be settled when the settlement

is supervised by the [Department of Labor] or a court.’ ” Id. (quoting Taylor, 415 F.3d at 374


1
        But see Mei Xing Yu v. Hasaki Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019) (“we hold
that judicial approval is not required of Rule 68(a) offers of judgment settling FLSA claims.”).
         Case 1:19-cv-00855-CCB Document 21 Filed 02/06/20 Page 2 of 6



(alterations in original); see also Gionfriddo et al. v. Jason Zink, LLC, et al., RDB 09-1733, 2011

WL 2791136, *2 (D. Md. July 15, 2011) (“Settlement agreements that resolve claims pursuant to

the FLSA must receive court approval.”). In general, Courts review FLSA settlements to ensure

a fair and reasonable resolution of a bona fide dispute. Duprey, 30 F. Supp. 3d at 407-08. Although

the Fourth Circuit has not directly addressed the factors to be considered in approving FLSA

settlements, “district courts in this circuit typically employ the considerations set forth by the

Eleventh Circuit” in Lynn’s Food Stores v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982).

Saman v. LBDP, Inc., No. DKC–12–1083, 2013 WL 2949047, at *3 (D. Md. June 13, 2013) (citing

Hoffman v. First Student, Inc., No. WDQ–06–1882, 2010 WL 1176641, at *2 (D. Md. Mar. 23,

2010); Lopez v. NTI, LLC, 748 F.Supp.2d 471, 478 (D. Md. 2010)); see also Nyamira v. Little

Kampala Services, LLC, 2018 WL 5026371 at *2 (D. Md. Oct. 17, 2018). The settlement must

‘reflect[ ] a fair and reasonable resolution of a bona fide dispute over FLSA provisions,’ which

includes a finding with regard to (1) whether there are FLSA issues actually in dispute, (2) the

fairness and reasonableness of the settlement in light of the relevant factors from Rule 23, and (3)

the reasonableness of the attorneys’ fees, if included in the agreement.” Duprey, 30 F. Supp. 3d

at 408 (citing Saman, 2013 WL 2949047 at *3). See also Lomascolo v. Parsons Brinckerhoff, Inc.,

No. 08–1310, 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009); Lane v. Ko–Me, LLC, No.

DKC–10–2261, 2011 WL 3880427, at *2–3 (D. Md. Aug. 31, 2011)). “These factors are most

likely to be satisfied where there is an ‘assurance of an adversarial context’ and the employee is

‘represented by an attorney who can protect [his] rights under the statute.’ ” Duprey, 30 F. Supp.

3d at 408 (citing Lynn’s Food Stores, 679 F.2d at 1354).

       2. As detailed in the Plaintiff’s Complaint, this is a case involving a medical assistant who

was employed by Defendants who alleged that she worked overtime without proper compensation.



                                                 2
         Case 1:19-cv-00855-CCB Document 21 Filed 02/06/20 Page 3 of 6



(ECF Doc. 1). Plaintiff alleges in the Complaint that for much of Plaintiff’s employment, she was

paid a salary for all hours worked, yet she was not paid overtime when she worked over 40 hours

in a single statutory workweek. Defendants have denied Plaintiff’s allegations and deny that she

is owed any overtime wages.

       3. This case is currently in the midst of discovery. Defendants have provided written

responses to discovery served by Plaintiff, and Plaintiff has prepared an expert report detailing the

amount of potential damages. Plaintiff’s counsel presented Defendants’ counsel with a demand,

and the parties engaged in extensive back and forth negotiations. Defendants maintained that

Plaintiff did not work over overtime as alleged, that she had been paid properly, and that she was

overpaid for hours she did not work. Plaintiff’s expert report indicated that Plaintiff was owed

$5,912.23 in overtime damages, exclusive of statutory (liquidated damages), based on her

recollections of hours worked. In contrast, according to Plaintiff’s expert report, Plaintiff would

be owed $2,922.73 in overtime using just Defendants’ existing records.

       4. Under the FLSA, Plaintiff alleges that she would thus be entitled to $11,824.46 in

overtime and liquidated damages, based on her recollection. In contrast, Plaintiff alleges that she

would be entitled to $5,845.46, based just on the Defendants’ records.

       5. Thus, a dispute existed between the parties as to whether any damages were owed and

if so, the proper amount of damages, and the manner in which those damages should be calculated.

To resolve the matter without further costs and litigation regarding whether the amounts claimed

were due or the amount of statutory damages were proper, without admitting liability, Defendants

agreed to pay the Plaintiff $10,000.00 in overtime and liquidated damages, an Plaintiff demanded

through counsel after numerous back-and-forth negotiations took place.




                                                 3
            Case 1:19-cv-00855-CCB Document 21 Filed 02/06/20 Page 4 of 6



       6. A copy of the Settlement Agreement, signed by the parties, is attached hereto as

Exhibit 1.

       7. Plaintiff thus states that she is receiving slightly less than 1.7x her alleged damages,

based on her recollection. Based on the dispute between the parties, counsel for the Plaintiff can

attest that Plaintiff’s settlement is the product of arm’s-length negotiations, and that the Settlement

Agreement is reasonable and fair, considering the facts and issues in controversy. See Exhibit 1;

Exhibit 2 (Hoffman Declaration).

       8. There is one remaining issue requiring the Court’s attention, i.e., the approval of the

Attorneys’ Fees and Costs.

       9.    “[W]here a proposed settlement of FLSA claims includes a provision regarding

attorneys’ fees, the reasonableness of the award must also ‘be independently assessed, regardless

of whether there is any suggestion that a conflict of interest taints the amount the wronged

employee recovers under a settlement agreement.’” Saman, 2013 WL 2949047, at *3 (quoting

Lane, 2011 WL 3880427, at *3); see also Kianpour, 2011 WL 5375082, at *3, Nyamira, 2018 WL

5026371, at * 4, Cerritos v. 4806 Rugby Avenue LLC, 2018 WL 2290706 at *3 (D. Md. May 18,

2018), Dominguez v. Microfit Auto Parts, Inc. et al., 2019 Wl 423403 at *4 (D. Md. Feb. 4, 2019).

“In making that assessment, courts typically ‘use the principles of the traditional lodestar method

as a guide.’” Lane, 2011 WL 3880427, at *3 (citation omitted). The lodestar amount is “defined

as a reasonable hourly rate multiplied by hours reasonably expended.”              Riveros v. WWK

Construction, Inc., No. PJM 15-193, 2015 WL 5897749, at *4 (D. Md. Oct. 5, 2015) (citation

omitted).

       10. Under the Settlement Agreement, Plaintiff’s counsel would receive $18,000.00 for

Attorneys’ Fees and Costs incurred. See Exhibit 1. Plaintiff’s counsel submits Declarations



                                                  4
          Case 1:19-cv-00855-CCB Document 21 Filed 02/06/20 Page 5 of 6



together with their detailed billing statement. See Exhibits 2, 2-A, 3, and 4. As detailed in his

billing statement, Howard B. Hoffman has worked on Plaintiff’s claims at the hourly rate of

$400.00, 2 and has worked 17.7 hours. See Exhibits 2 and 2-A. Jordan S. Liew, an associate

attorney employed by Hoffman, who is an experienced and capable attorney admitted in the State

of Maryland, worked on Plaintiffs’ claims at an hourly rate of $215.00, and worked 8.7 hours. 3

See Exhibit 3. Scott E. Kraff, an associate attorney employed by Hoffman, who is an experienced

and capable attorney admitted in the State of Maryland, worked on Plaintiffs’ claims at an hourly

rate of $205.00, and worked 73.7 hours. 4 See Exhibit 4. Gregory B. Herbers, an associate attorney

formerly employed by Hoffman who is an experienced and capable attorney admitted in the State

of Maryland, worked on Plaintiffs’ claims at the hourly rate of $205.00, and has worked 11.0

hours. See Exhibit 2. Timothy J. McGarry, a law clerk and recent law school graduate employed

by Hoffman, worked on Plaintiffs’ claims at an hourly rate of $150.00 and worked 3.7 hours. See

Exhibit 2. In addition to the above, costs in this case amount to a total of $1,369.90. See Exhibit

2 ¶ 5; see also Exhibit 2-A. As such, the total amount of attorneys’ fees and costs that Plaintiff’s

counsel would receive under the Agreement is reasonable under the lodestar evaluation.




2
         Mr. Hoffman has over 20 years of relevant legal experience. The requested hourly rate – $400 an
hour – falls within the range specified by Appendix B of the Local Rules for the United States District Court
for the District of Maryland and was awarded to Hoffman in Jackson et al. v. Egira, LLC, et al., RDB 14-
3114, 2016 WL 5815850 (D. Md. Oct. 5, 2016), where the Court overruled objections to the claimed hourly
rate of $400. Specifically, L.R. Appendix B provides that an attorney who has been admitted to the bar
between fifteen and nineteen years may reasonably charge an hourly rate between $275 and $425. This
Court has previously held that Mr. Hoffman’s requested rate of $400.00/hour is both “presumptively
reasonable,” and “reasonable considering Mr. Hoffman’s years of experience in wage and hour law.”
Dominguez, 2019 WL 423403 at *6 n.4.
3
         Mr. Liew has 4 years of experience and the requested rate of $215.00/hour falls within the range
listed by L.R. Appendix B(3)(a), which provides that an attorney with less than 5 years of experience bills
between $150.00 to $225.00.
4
         Mr. Kraff has 3 years of experience and the requested rate of $205.00/hour falls within the range
listed by L.R. Appendix B(3)(a), which provides that an attorney with less than 5 years of experience bills
between $150.00 to $225.00.
                                                     5
         Case 1:19-cv-00855-CCB Document 21 Filed 02/06/20 Page 6 of 6



       WHEREFORE, the parties request that this Court approve the proposed Settlement

Agreement as a fair and reasonable resolution of the parties’ FLSA dispute and approve and issue

the proposed Order implementing the terms of the Settlement Agreement.

                                     Respectfully submitted,


 ___/s/___________________                          ___/s/_(with permission)_______
 Howard B. Hoffman, Esq. #25965                     Tamara B. Goorevitz, Esq. 25700
 Jordan S. Liew, Esq. #20509                        FRANKLIN & PROKOPIK, P.C.
 Scott E. Kraff, Esq. #20899                        Two North Charles Street, Suite 600
 Hoffman Employment Law, LLC                        Baltimore, Maryland 21201
 600 Jefferson Plaza, Suite 204                     (410) 230-3625 (phone)
 Rockville, Maryland 20852                          (410) 752-6868 (fax)
 (301) 251-3752 (phone)                             tgoorevitz@fandpnet.com
 (301) 251-3753 (fax)
 hhoffman@hoholaw.com
 jliew@hoholaw.com                                  Counsel for Defendants
 skraff@hoholaw.com

 Counsel for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of February, 2020, a copy of the foregoing Joint Motion

to Approve FLSA Settlement Agreement, along with all Exhibits and other attachments, was filed

via the Electronic Case Filing System (ECF) maintained by the U.S. District Court for the District

of Maryland, and is available for viewing and downloading from the ECF system.



                                             __________/s/______________
                                             Howard B. Hoffman




                                                6
